



Exhibit 10.2
AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 18, 2016 (this
“Amendment Agreement”), to the Credit Agreement dated as of February 9, 2015, as
amended as of April 1, 2016 (the “Credit Agreement”), among AMERISOURCEBERGEN
CORPORATION, a Delaware corporation (the “Company”); the LENDERS party thereto;
and BANK OF AMERICA, N.A., as Administrative Agent.
WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein and in the Restated Credit Agreement (as defined below); and
WHEREAS, the Administrative Agent and the undersigned Lenders are willing to
amend the Credit Agreement on the terms set forth herein and in the Restated
Credit Agreement;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Restated Credit Agreement for all purposes of this
Amendment Agreement.
SECTION 2.     Amendment and Restatement. (a) Effective as of the Restatement
Effective Date, the Credit Agreement is hereby amended and restated to be in the
form of Exhibit A hereto (the Credit Agreement as so amended and restated being
referred to as the “Restated Credit Agreement”). All Schedules and Exhibits to
the Credit Agreement shall remain unchanged as Schedules and Exhibits to the
Restated Credit Agreement.
SECTION 3.     Representations and Warranties. The Company represents and
warrants to the other parties hereto that:
(a)     the execution, delivery and performance of this Amendment Agreement are
within the Company’s corporate powers and have been duly authorized by all
necessary corporate, partnership and, if required, stockholder or other
equityholder action;
(b)     this Amendment Agreement has been duly executed and delivered by the
Company;
(c)     this Amendment Agreement, and the Credit Agreement as amended hereby,
constitute the legal, valid and binding obligations of the Company,



--------------------------------------------------------------------------------





enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(d)     no Default has occurred and is continuing; and
(e)     the representations and warranties contained in the Restated Credit
Agreement are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date.
SECTION 4.     Effectiveness of this Amendment. This Amendment Agreement and the
Restated Credit Agreement shall become effective as of the date (the
“Restatement Effective Date”) on which the Administrative Agent shall have
received from the Company and Lenders constituting the Required Lenders (i)
counterparts of this Amendment Agreement signed on behalf of such parties or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include transmission by facsimile or other electronic imaging of signed
signature pages of this Amendment Agreement) that such parties have signed
counterparts of this Amendment Agreement. The Administrative Agent shall notify
the Company and the Lenders of the Restatement Effective Date, and such notice
shall be conclusive and binding.
SECTION 5.     Effect of Amendment. Except as expressly set forth herein, this
Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which, as amended, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Restated Credit Agreement or any other Loan Document in similar or
different circumstances. This Amendment Agreement shall constitute a Loan
Document for all purposes of the Restated Credit Agreement. On and after the
Restatement Effective Date, any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Restated Credit Agreement.
SECTION 6.     Notices. All notices hereunder shall be given in accordance with
the provisions of Section 11.01 of the Restated Credit Agreement.
SECTION 7.     Counterparts; Effectiveness. This Amendment Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken



--------------------------------------------------------------------------------





together shall constitute a single contract. This Amendment Agreement shall
become effective as provided in Section 4 hereof, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment Agreement by facsimile or other electronic imaging means shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
SECTION 8.     Governing Law. This Amendment Agreement shall be construed in
accordance with and governed by the law of the State of New York.
SECTION 9.     Incorporation by Reference. Sections 11.07, 11.09, 11.10 and
11.11 of the Restated Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.
[signature pages follow]



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their authorized officers as of the date first above
written.
AMERISOURCEBERGEN CORPORATION,
By: /s/ J.F. Quinn
Name: J. F. Quinn
Title: Vice President & Corporate Treasurer








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
JPMORGAN CHASE BANK, N.A.,
By:
/s/ Dawn Lee Lum
 
Name: Dawn Lee Lum
 
Title: Executive Director




--------------------------------------------------------------------------------





 BANK OF AMERICA, N.A., individually and as Administrative Agent,
By:
/s/ Joseph L. Corah
 
Name: Joseph L. Corah
 
Title: Director






--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
WELLS FARGO BANK, N.A.
By:
/s/ Andrea S. Chen
 
Name: Andrea S. Chen
 
Title: Director












--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:
/s/ Brian McNany
 
Name: Brian McNany
 
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
THE BANK OF NOVA SCOTIA
By:
/s/ Mauricio Saishio
 
Name: Mauricio Saishio
 
Title: Director








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
U.S. Bank, National Association
By:
/s/ Jennifer Hwang
 
Name: Jennifer Hwang
 
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
CITIBANK, N.A.
By:
/s/ Laura Fogarty
 
Name: Laura Fogarty
 
Title: Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
MIZUHO BANK, LTD.
By:
/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
PNC Bank, National Association
By:
/s/ Denise DiSimone
 
Name: Denise DiSimone
 
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
TD BANK, N.A.
By: /s/ Shivani Agarwal
Name: Shivani Agarwal
Title: Senior Vice President








--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
AMENDMENT AND RESTATEMENT AGREEMENT




Name of Lender:
KeyBank National Association
By: /s/ David A. Wild
Name: David A. Wild
Title: Senior Vice President

























--------------------------------------------------------------------------------

1


Published CUSIP Number: 03090BAQ3
TERM LOAN CREDIT AGREEMENT 

dated as of February 9, 2015,
as amended and restated as of November 18, 2016,
among
AMERISOURCEBERGEN CORPORATION,
as the Borrower 
 
The LENDERS Party Hereto 
 
and 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
___________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Joint Bookrunners
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
MIZUHO BANK, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
27


SECTION 1.03.
Terms Generally
27


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Computations
27



ARTICLE II

The Commitments and Loans
SECTION 2.01.
Commitments
28


SECTION 2.02.
Loans and Borrowings
29


SECTION 2.03.
Requests for Borrowings
29


SECTION 2.04.
[Reserved]
30


SECTION 2.05.
[Reserved]
30


SECTION 2.06.
[Reserved]
30


SECTION 2.07.
Funding of Borrowings
30


SECTION 2.08.
Interest Elections
30


SECTION 2.09.
Termination, Reduction of Commitments
31


SECTION 2.10.
Repayment of Loans; Evidence of Debt
32


SECTION 2.11.
Prepayment of Loans
33


SECTION 2.12.
Fees
34


SECTION 2.13.
Interest
34


SECTION 2.14.
Alternate Rate of Interest
35


SECTION 2.15.
Increased Costs    
35


SECTION 2.16.
Break Funding Payments
37


SECTION 2.17.
Taxes
37


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
42


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
43











--------------------------------------------------------------------------------

                                            




 
 
 
 
Page





ARTICLE III

Representations and Warranties


SECTION 3.01.
Organization; Powers
45


SECTION 3.02.
Authorization; Enforceability
45


SECTION 3.03.
Governmental Approvals; No Conflicts; Margin Stock
45


SECTION 3.04.
Financial Condition; No Material Adverse Change
46


SECTION 3.05.
Properties
46


SECTION 3.06.
Litigation and Environmental Matters
46


SECTION 3.07.
Compliance with Laws and Agreements
47


SECTION 3.08.
Investment Company Status
47


SECTION 3.09.
Taxes
47


SECTION 3.10.
ERISA
47


SECTION 3.11.
Disclosure
47


SECTION 3.12.
Subsidiaries
48


SECTION 3.13.
Insurance
48


SECTION 3.14.
Labor Matters
48


SECTION 3.15.
Anti-Corruption Laws and Sanctions
48


SECTION 3.16.
Solvency
48



ARTICLE iV
Conditions
SECTION 4.01.
Conditions to Effectiveness
49


SECTION 4.02.
Conditions to Funding on the Closing Date
50



ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information
52


SECTION 5.02.
Notices of Material Events
54


SECTION 5.03.
Existence; Conduct of Business
54


SECTION 5.04.
Payment of Taxes
54


SECTION 5.05.
Maintenance of Properties; Insurance
54


SECTION 5.06.
Books and Records; Inspection and Audit Rights
55


SECTION 5.07.
Compliance with Laws
55


SECTION 5.08.
Use of Proceeds
55


SECTION 5.09.
Senior Debt Status
55





ii



--------------------------------------------------------------------------------

                                            




 
 
 
 
Page







ARTICLE VI

Negative Covenants
SECTION 6.01.
Subsidiary Indebtedness
56


SECTION 6.02.
Liens
57


SECTION 6.03.
Fundamental Changes
58


SECTION 6.04.
[Reserved]
58


SECTION 6.05.
Asset Sales
58


SECTION 6.06.
Hedging Agreements
59


SECTION 6.07.
Restricted Payments; Certain Payments of Indebtedness
59


SECTION 6.08.
Transactions with Affiliates
59


SECTION 6.09.
Restrictive Agreements
60


SECTION 6.10.
[Reserved]
60


SECTION 6.11.
Leverage Ratio
60


SECTION 6.12.
Fiscal Quarters
61



ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

[Reserved]
ARTICLE X

[Reserved]
ARTICLE XI

Miscellaneous




iii



--------------------------------------------------------------------------------

                                            




 
 
 
 
Page





SECTION 11.01.
Notices
68


SECTION 11.02.
Waivers; Amendments
70


SECTION 11.03.
Expenses; Indemnity; Damage Waiver
71


SECTION 11.04.
Successors and Assigns
73


SECTION 11.05.
Survival
77


SECTION 11.06.
Counterparts; Integration; Effectiveness
77


SECTION 11.07.
Severability
78


SECTION 11.08.
Right of Setoff
78


SECTION 11.09.
Governing Law; Jurisdiction; Consent to Service of Process
78


SECTION 11.10.
WAIVER OF JURY TRIAL
79


SECTION 11.11.
Headings
79


SECTION 11.12.
Confidentiality
79


SECTION 11.13.
Interest Rate Limitation
80


SECTION 11.14.
USA PATRIOT Act
81


SECTION 11.15.
Non-Public Information
81


SECTION 11.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
81


SECTION 11.17.
No Fiduciary Duty
82


SECTION 11.18.
Electronic Execution of Assignments
82





Schedules
Schedule 2.01    Commitments
Schedule 3.12    Subsidiaries
Schedule 3.13    Insurance
Schedule 6.02    Existing Liens
Schedule 6.09    Existing Restrictions
Exhibits
Exhibit A
Form of Assignment and Assumption

Exhibit B
Form of Borrowing Request

Exhibit C-1
Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-2
Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3
Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)



iv



--------------------------------------------------------------------------------

                                            




 
 
 
 
Page





Exhibit C-4
Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D
Solvency Certificate







v



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT dated as of February 9, 2015, as amended and restated
as of November 18, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), among AMERISOURCEBERGEN
CORPORATION, a Delaware corporation (the “Company”); the LENDERS from time to
time party hereto and BANK OF AMERICA, N.A., as Administrative Agent.
The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend, and the Lenders are willing, on the terms and subject to the
conditions set forth herein, to extend, credit in the form of a term loan
facility.
The Borrower will directly, or indirectly through one of its Subsidiaries, use
the proceeds of the Loans to pay a portion of the cash consideration in respect
of the MWI Acquisition and to pay fees and expenses incurred in connection with
the Transactions.
Accordingly, the parties hereto agree as follows:


1





--------------------------------------------------------------------------------


2


ARTICLE I

Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate for
US Dollars for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, or any successor appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of Bank of America through which Bank of
America shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in US Dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Bloomberg screen page
displaying interest rates for US Dollar deposits in the London interbank market
(or, in the event such rate does not appear on a page of the Bloomberg screen,
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, two Business
Days prior to such day for deposits in US Dollars with a maturity of one month;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.


2



--------------------------------------------------------------------------------

3


“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery, money
laundering or corruption.
“Applicable Funding Account” means, as to the Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “LIBOR” or “ABR”, as the case may be, based upon the
ratings established by S&P, Moody’s and Fitch for the Index Debt as of the most
recent determination date:
Category
Ratings
(S&P/Moody’s/Fitch)
LIBOR
(basis points per annum)
ABR (basis points per annum)
Category 1
A+/A1/A+ or higher
75.0
0.0
Category 2
A/A2/A
87.5
0.0
Category 3
A-/A3/A-
100.0
0.0
Category 4
BBB+/Baa1/BBB+
112.5
12.5
Category 5
BBB/Baa2/BBB or lower or unrated
125.0
25.0



For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5; (b) if
the ratings established or deemed to have been established by Moody’s, S&P and
Fitch for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the Category in which two of such ratings shall fall or,
if there shall be no such Category, on the Category in which the second highest
of the three ratings shall fall; and (c) if the rating established or deemed to
have been established by Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the ratings
of the other rating agencies (or, if the circumstances referred to in this
sentence shall affect all such rating agencies, the ratings most recently in
effect prior to such changes or cessations).


3



--------------------------------------------------------------------------------

4


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means MLPFS and Wells Fargo Securities, LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means the Company.
“Borrower Materials” has the meaning set forth in Section 5.01.


4



--------------------------------------------------------------------------------

5


“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.
“Borrowing Minimum” means US$5,000,000.
“Borrowing Multiple” means US$500,000.
“Borrowing Request” means a request for a Borrowing in accordance with
Section 2.03.
“Bridge Facility” means the 364-day unsecured term loan facility contemplated by
the Bridge Facility Commitment Letter dated as of January 11, 2015, among the
Company, Merrill Lynch, Pierce, Fenner & Smith, Inc. and Bank of America, N.A.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in such currency in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were not (i) directors of the Company on the Restatement Effective
Date, (ii) nominated by the board of directors of the Company, (iii) appointed
by directors referred to in the preceding clauses (i) and (ii), or (iv) approved
by the board of directors of the Company as director candidates prior to their
election to such board of directors; or (c) the occurrence of a “Change of
Control” (or other similar event or condition however denominated) under any
instrument or agreement evidencing or governing Indebtedness, or obligations in
respect of any Hedging Agreement, in an aggregate principal amount exceeding
US$100,000,000.


5



--------------------------------------------------------------------------------

6


“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule or
regulation, (b) any change in any law, rule or regulation or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided that, for purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or made or issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.
“Claims” has the meaning set forth in Section 2.18(c).
“Closing Date” means the date on which the Offer is consummated.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make Loans pursuant to
Section 2.01 in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Commitments on the Effective Date is US$1,000,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender through Electronic
Systems.
“Company” has the meaning set forth in the preamble to this Agreement.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Company or any Subsidiary in such period or any future period, (v) any
LIFO adjustment (if negative) or charge for such period, and (vi) non-cash
expenses and charges associated with derivatives transactions, including such
non-cash


6



--------------------------------------------------------------------------------

7


expenses and charges attributed to warrants issued and any associated hedging
transactions and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any special one-time or
extraordinary non-cash gains for such period and any LIFO adjustment (if
positive) or credit, and (ii) any non-cash gains associated with derivatives
transactions, including non-cash gains attributed to warrants issued and any
associated hedging transactions, all determined on a consolidated basis in
accordance with GAAP. In the event that the Company or any Subsidiary shall have
completed a Material Acquisition or a Material Disposition since the beginning
of the relevant period, Consolidated EBITDA shall be determined for such period
on a pro forma basis as if such Material Acquisition or Material Disposition,
and any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


7



--------------------------------------------------------------------------------

8


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded, purchased or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has become the subject of a Bail-In Action.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
“Documentation Agents” means The Bank of Nova Scotia; The Bank of
Tokyo-Mitsubishi UFJ, Ltd.; Mizuho Bank, Ltd.; and U.S. Bank National
Association.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


8



--------------------------------------------------------------------------------

9


“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Effective Date” means February 9, 2015.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or the Company or any
Subsidiary.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of conversion, Indebtedness that
is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.


9



--------------------------------------------------------------------------------

10


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
pursuant to Section 4063, 4203 or 4205 of ERISA or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned by the Company to the
extent such Subsidiaries are prohibited by shareholders agreements, joint
venture agreements or other similar organizational documents from guaranteeing
the Obligations, (d) Subsidiaries that have assets (including Equity Interests
in other Subsidiaries) of less than US$10,000,000 for any such Subsidiary
(provided that all such Subsidiaries’ assets shall not be in excess of
US$100,000,000 in the aggregate) and (e) J.M. Blanco, Inc., a Delaware
corporation.
“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section 2.17(f) or
2.17(g), (d) (other than a Lender that becomes a Lender through an assignment
under Section 2.19(b)) any withholding Taxes that are imposed on amounts payable
by the Borrower to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment, to the extent such


10



--------------------------------------------------------------------------------

11


Taxes are (i) imposed by any United States taxation authority on amounts payable
from locations within the United States to such Lender’s applicable Lending
Office and (ii) in effect and applicable (assuming the taking by the Borrower
and such Lender of all actions required in order for available exemptions from
such Taxes to be effective) at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts with respect
to such withholding Taxes pursuant to Section 2.17 and (e) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Debt Documents” means, collectively, (a) the Revolving Credit
Agreement, (b) each indenture and supplemental indenture governing the Senior
Notes, (c) the Existing Securitization Purchase Agreement and (d) the Revolving
Credit Note dated as of March 8, 2013, as amended, between the Borrower and
Citizens Bank of Pennsylvania.
“Existing Securitization” means the Securitization provided for in the Existing
Securitization Purchase Agreement.
“Existing Securitization Purchase Agreement” means the Amended and Restated
Receivables Purchase Agreement dated as of April 29, 2010, as amended, among
Amerisource Receivables Financial Corporation, as seller, AmerisourceBergen Drug
Corporation, as initial servicer, various purchaser groups from time to time
party thereto and Bank of America, National Association, as administrator.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
“Fee Payment Date” has the meaning specified in Section 2.12(a).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller, assistant treasurer or director of treasury of
the Company.
“Fitch” means Fitch, Inc., and any successor to its rating agency business.


11



--------------------------------------------------------------------------------

12


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness guaranteed thereby (or, in the case
of any Guarantee the terms of which limit the monetary exposure of the
guarantor, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined pursuant to such terms)).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.
“Impacted Loans” has the meaning set forth in Section 2.14(a).


12



--------------------------------------------------------------------------------

13


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes (including the Senior Notes) or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) deferred compensation payable to directors, officers
or employees of such Person, (ii) current accounts payable incurred in the
ordinary course of business and (iii) any purchase price adjustment or amount
incurred in connection with an acquisition), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person incurred under or in
connection with a Securitization. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 11.03(b).
“Index Debt” means the Company’s senior, unsecured, non-credit-enhanced
long-term Indebtedness for borrowed money.
“Information Memorandum” means the Confidential Information Memorandum dated
January 2015 relating to the Company and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and (b) with respect to
any LIBOR Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBOR Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with consent of each Lender, 12 months) thereafter, as the Borrower may
elect; provided that (a) if any Interest


13



--------------------------------------------------------------------------------

14


Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no Interest Period shall extend beyond the
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment Bank” has the meaning set forth in Section 4.02(h).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire or,
as to any Person that becomes a Lender after the Effective Date, in the
Assignment and Assumption executed by such Person, or such other office(s) of
such Lender (or an Affiliate of such Lender) as such Lender may hereafter
designate from time to time as its “Lending Office(s)” by notice to the Company
and the Administrative Agent.
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Indebtedness under the Revolving Credit Agreement and all other revolving
Indebtedness and the amounts of all Securitizations included in Total
Indebtedness shall be deemed to equal the average of (i) the outstanding amounts
of such Indebtedness and (ii) the amounts of all Securitizations, in each case
on the last day of each of the four most recently ended fiscal quarters, net of
Permitted Investments not to exceed US$100,000,000 on the last day of each such
quarter.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate (other than Loans bearing
interest at a rate determined by referencing to clause (c) of the definition of
“Alternate Base Rate”).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset,


14



--------------------------------------------------------------------------------

15


(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each promissory note issued hereunder and
any guarantee agreement entered into pursuant to Section 6.01.
“Loan Parties” means, at any time, the Company and each Subsidiary that at such
time is, or is required to be, a party to any guarantee agreement entered into
pursuant to Section 6.01.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means New York City time.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company and its Subsidiaries or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries in an aggregate principal amount exceeding
US$100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary (a) in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time and (b) in respect of any Securitization shall be determined as set
forth in the definition of such term.


15



--------------------------------------------------------------------------------

16


“Maturity Date” means the fifth anniversary of the Closing Date.
“Merger” has the meaning set forth in the definition of MWI Acquisition.
“Merger Sub” has the meaning set forth in the definition of MWI Acquisition.
“Minimum Tender Condition” has the meaning set forth in the MWI Acquisition
Agreement as in effect on January 11, 2015.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“MNPI” means material information concerning the Company or any of its
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, its Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“MWI Acquisition” means the Company’s acquisition of Target by way of (i) a
tender offer (the “Offer”) by a wholly-owned Subsidiary of Company (“Merger
Sub”) for all of the outstanding common stock of the Target for a purchase price
consisting of cash consideration as set forth in Offer Documents and (ii) a
subsequent merger (the “Merger”) by Merger Sub with and into Target pursuant to
Section 251(h) of the General Corporation Law of the State of Delaware with the
Target surviving such merger as a wholly-owned subsidiary of the Company, in
each case, pursuant to the MWI Acquisition Documents.
“MWI Acquisition Agreement” means the Agreement and Plan of Merger dated as of
January 11, 2015, among the Company, Merger Sub and the Target.
“MWI Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Target and its subsidiaries in the MWI
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Company (or a Subsidiary) has the right to terminate its
obligations under the MWI Acquisition Agreement, or to decline to consummate the
MWI Acquisition pursuant to the


16



--------------------------------------------------------------------------------

17


MWI Acquisition Agreement, as a result of a breach of such representations in
the MWI Acquisition Agreement.
“MWI Acquisition Documents” means, collectively, the MWI Acquisition Agreement
and the Offer Documents, as they may be amended, supplemented or otherwise
modified from time to time.
“MWI Senior Notes” means senior unsecured notes issued under the Senior Notes
Indenture, the use of proceeds of which is limited to the funding of the cash
consideration for the MWI Acquisition and the payment of any related fees and
expenses.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“November Term Loan Agreement” means the Term Loan Credit Agreement dated as of
November 13, 2015, as amended, among the Company, the lenders party thereto and
JPMorgan, as administrative agent.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents.
“Offer” has the meaning set forth in the definition of MWI Acquisition.
“Offer Conditions” has the meaning set forth in the MWI Acquisition Agreement as
in effect on January 11, 2015.
“Offer Documents” means a Tender Offer Statement on Schedule TO with respect to
the Offer (including all amendments, supplements and exhibits thereto),
including an offer to purchase and related letter of transmittal, summary
advertisement and other ancillary Offer documents pursuant to which the Offer
will be made.
“Offer Price” has the meaning set forth in the MWI Acquisition Agreement as in
effect on January 11, 2015.
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any


17



--------------------------------------------------------------------------------

18


other transaction pursuant to, or enforced, any Loan Document, or sold or
assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies, arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.
“Participant” has the meaning set forth in Section 11.04(f).
“Participant Register” has the meaning set forth in Section 11.04(f).
“Payment Date” means the last Business Day of each March, June, September and
December, commencing with the last Business Day of the first full fiscal quarter
ending after the Closing Date.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Assignee” has the meaning set forth in Section 11.04(b).
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business, and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the


18



--------------------------------------------------------------------------------

19


account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(j) Liens that are contractual rights of set-off;
(k) deposits of cash, cash equivalents and Permitted Investments with a trustee
or a similar representative made to defease or to satisfy and discharge any debt
securities;
(l) Liens on earnest money deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder; and
(m) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of;
provided that, except as set forth in clauses (c)(ii), (d)(ii) and (k), the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof


19



--------------------------------------------------------------------------------

20


to the extent such obligations are backed by the full faith and credit of the
United States of America);
(b) Indebtedness constituting direct obligations of any of the following
agencies or any other like governmental or government-sponsored agency: Federal
Farm Credit Bank, Federal Intermediate Credit Bank, Federal Financings Bank,
Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Federal
National Mortgage Association, Tennessee Valley Authority, Student Loan
Marketing Association, Export-Import Bank of the United States, Farmers Home
Administration, Small Business Administration, Inter-American Development Bank,
International Bank for Reconstruction and Development, Federal Land Banks, and
Government National Mortgage Association;
(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, if such obligations, except
pre-refunded debt, have long-term debt ratings of A3 by Moody’s or A- by S&P or
A- by Fitch or have short-term ratings of VMIG-1 or MIG-1 by Moody’s or A-1 by
S&P or F1 by Fitch;
(d) obligations (including asset-backed obligations and Equity Interests that by
their terms are immediately redeemable at the option of the holder thereof for
cash equal to the face amount of such Equity Interests) of any corporation,
partnership, trust or other entity which are rated (or which, in the case of any
such Equity Interests, are issued by an entity that is rated) at least P1 by
Moody’s or A1 by S&P or F1 by Fitch (short-term rating) or A3 by Moody’s or A-
by S&P or A- by Fitch (long-term rating);
(e) investments in commercial paper maturing within 13 months from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P or A1 by Fitch, and investments in master notes that are
rated (or that have been issued by an issuer that is rated with respect to a
class of short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P or A1 by Fitch;
(f) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (f) above (or
subsidiaries or Affiliates of such financial institutions); and
(h) money market funds.


20



--------------------------------------------------------------------------------

21


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its “prime rate”. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.
“Public Lender” has the meaning specified in Section 5.01.
“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.
“Register” has the meaning set forth in Section 11.04(d).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents, partners, managers, administrators, representatives and advisors of such
Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having more than 50% of (a) prior
to the Closing Date, the Commitments, or (b) from and after the Closing Date,
the outstanding Loans.
“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of November 18, 2016, among the Company, the Lenders party thereto and the
Administrative Agent.
“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.


21



--------------------------------------------------------------------------------

22


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock or
other Equity Interests of the Company.
“Revolving Credit Agreement” means the Credit Agreement dated as of November 13,
2015, as further amended and restated as of November 18, 2016, among the
Company, the borrowing subsidiaries from time to time party thereto, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained (i) by the
Office of Foreign Assets Control of the United States Department of Treasury,
the United States State Department or the United States Department of Commerce
or (ii) by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
ordinarily resident in a Sanctioned Country or (c) any Person 50% or more owned
by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of Treasury, the United States State Department or the
United States Department of Commerce or (b) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for US Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Bloomberg screen page that displays such rate (or, in the event such rate
does not appear on a page of the Bloomberg screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion);
provided that if the Screen Rate, determined as provided above, would be less
than zero, the Screen Rate shall for all purposes of this Agreement be zero.


22



--------------------------------------------------------------------------------

23


“Securitization” means any transfer by the Company or any Subsidiary of accounts
receivable and Proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization, net of any such accounts receivables or interests therein that
have been written off as uncollectible.
“Securitization Entity” means Amerisource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable of the Company or any Subsidiary pursuant to a
Securitization.
“Senior Notes” means the Company’s (a) 4⅞% Senior Notes due 2019 in an original
aggregate principal amount of US$400,000,000, (b) 3½% Senior Notes due 2021 in
an original aggregate principal amount of US$500,000,000, (c) 1.15% Senior Notes
due 2017 in an original aggregate principal amount of US$600,000,000 and (d)
3.400% Senior Notes due 2024 in an original aggregate principal amount of
US$500,000,000.
“Senior Notes Indenture” means the indenture dated as of November 19, 2009,
between the Company and U.S. Bank National Association, as trustee, under which
the MWI Senior Notes will be issued.
“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate, on a consolidated basis with
their Subsidiaries, did not account for more than 1% of the assets or revenues
of the Company and the Subsidiaries on a consolidated basis at the end of or for
the most recent four fiscal quarter period for which financial statements have
been delivered under Section 5.01(a) or (b) (or, prior to the first such
delivery, are referred to in Section 3.04(a)).
“Solvent” means with respect to the Borrower and its Subsidiaries (a) the fair
value of the property of the Borrower and its Subsidiaries (taken as a whole) is
greater than the total amount of liabilities, including contingent liabilities,
of the Borrower and its Subsidiaries (taken as a whole) (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can be expected to become an actual or matured
liability); (b) the present fair salable value of the assets of the Borrower and
its Subsidiaries (taken as a whole) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries
(taken as a whole) on their debts as they become absolute and matured; (c) the
Borrower and its Subsidiaries do not intend to,


23



--------------------------------------------------------------------------------

24


and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they become absolute and matured;
and (d) the Borrower and its Subsidiaries are not engaged in any business for
which the property of the Borrower and its Subsidiaries (taken as a whole) would
constitute an unreasonably small capital.
“Specified Representations” means, collectively, (a) the representations and
warranties in Section 3.01, Section 3.02, Section 3.03(a)(ii)(y), Section
3.03(a)(iii) (limited, and solely with respect, to no violation of or default
under the Existing Debt Documents (other than, with respect to Revolving Credit
Agreement, the financial covenant contained therein)), Section 3.03(b), Section
3.08, Section 3.15(b) and Section 3.16, and (b) the Borrower’s representation in
the last sentence of Section 3.07, limited to an Event of Default under clauses
(d) (limited, and solely with respect, to the covenants contained in Section
5.08(b) and in Article VI (other than Section 6.05 (except with respect to any
asset sale that would constitute a sale of all or substantially all of the
assets of the Borrower and its Subsidiaries) and Sections 6.06 through 6.12)),
(f), (g) (solely with regard to the acceleration of, or payment default under,
the Existing Debt Documents or other Material Indebtedness), (h), (i), (j) or
(n) of Article VII.
“Specified Time” means, with respect to the LIBO Rate, 11:00 a.m., London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


24



--------------------------------------------------------------------------------

25


“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means Wells Fargo Bank, National Association.
“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (a) to claim depreciation on such property or assets under US tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (a) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (b) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.
“Target” means MWI Veterinary Supply, Inc.
“Target Material Adverse Effect” means any fact, circumstance, change, event,
occurrence or effect that, individually or in the aggregate, (x) has a material
adverse effect on the financial condition, business, properties, assets,
liabilities or results of operations of the Target and its Subsidiaries taken as
a whole or (y) would, individually or in the aggregate, materially impair,
prevent or delay consummation by the Target of the Transactions; provided that
none of the following, and no fact, circumstance, change, event, occurrence or
effect arising out of or relating to the following, shall constitute a “Target
Material Adverse Effect” or be taken into account in determining whether a
“Target Material Adverse Effect” has occurred or would reasonably be expected to
occur: (a) any facts, circumstances, changes, events, occurrences or effects
generally affecting (i) any of the industries in which the Target and its
Subsidiaries operate or (ii) the economy, credit or financial or capital markets
in the United States or elsewhere in the world, including changes in interest or
exchange rates, or (b) any facts, circumstances, changes, events, occurrences or
effects, arising out of, resulting from or attributable to (i) changes or
prospective changes in Law, applicable regulations of any Governmental Entity,
generally accepted accounting principles or accounting standards, or any changes
or prospective changes in, or issuance of any administrative or judicial notice,
decision or other guidance with respect to, the interpretation or enforcement of
any of the foregoing, (ii) the announcement of the MWI Acquisition Agreement or
the consummation of the Merger or the other transactions contemplated by the MWI
Acquisition Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
employees or regulators, or any change to the extent resulting or arising from
the identity of Parent, Merger Sub or their respective Affiliates, (iii) acts of
war (whether or not declared), sabotage or terrorism, or any escalation or
worsening of any such acts of war (whether or not declared), sabotage or
terrorism, (iv) pandemics, earthquakes, hurricanes, tornados, drought or other
natural disasters, (v) any change or announcement of a potential change in the
Target’s credit ratings (it being understood that the facts or occurrences
giving rise or contributing to such event may be deemed to constitute, or be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Target Material


25



--------------------------------------------------------------------------------

26


Adverse Effect to the extent such facts or occurrences are not otherwise
excluded from the definition of Target Material Adverse Effect), (vi) any
litigation brought by stockholders of the Target alleging breach of fiduciary
duty or inadequate disclosure in connection with this Agreement or any of the
transactions contemplated hereby, (vii) any decline in the market price, or
change in trading volume, of any capital stock of the Target (it being
understood that the facts or occurrences giving rise or contributing to such
decline or change may be deemed to constitute, or be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Target Material Adverse Effect to the extent such facts or occurrences are not
otherwise excluded from the definition of Target Material Adverse Effect) or
(viii) any failure to meet any internal or public projections, forecasts or
estimates of revenue, earnings, cash flow or cash position (it being understood
that the facts or occurrences giving rise or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been, or would reasonably be expected to be, a Target Material Adverse Effect to
the extent such facts or occurrences are not otherwise excluded from the
definition of Target Material Adverse Effect); provided, that in the case of
clauses (a)(i), (a)(ii), (b)(i), (b)(iii) and (b)(iv) above, such facts,
circumstances, changes, events, occurrences or effects may be taken into
consideration in determining whether there has been or would reasonably expected
to be a Target Material Adverse Effect if they disproportionately affect the
Target and its Subsidiaries taken as a whole as compared to other participants
in the businesses and industries in which the Target and its Subsidiaries
operate (it being understood and agreed that capitalized terms used in this
definition have the meanings specified therefor in the MWI Acquisition Agreement
in effect on January 11, 2015 to the extent defined therein).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including interest, additions to tax or penalties
applicable thereto.
“Termination Date” means May 15, 2015.
“Total Indebtedness” means, as of any date, the sum, without duplication of (a)
the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but subject to Section 1.04(a)), (b) the aggregate of the
amounts of all Securitizations of the Company and the Subsidiaries and (c) the
aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date that is not required to be reflected on a balance
sheet in accordance with GAAP, determined on a consolidated basis; provided that
for the purpose of calculating Total Indebtedness prior to the Closing Date, the
aggregate principal amount of MWI Senior Notes included in the determination of
Total Indebtedness shall be reduced by the amount of the proceeds thereof that
are either held by the Company in the form of unrestricted cash or cash
equivalents or held in escrow on customary terms.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans, the use
of


26



--------------------------------------------------------------------------------

27


the proceeds thereof, the MWI Acquisition, the payment of the fees and expenses
incurred in connection therewith and the other transactions contemplated hereby.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Undrawn Commitment Fee” has the meaning specified in Section 2.12(a).
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”). Borrowings
also may be referred to by Type (e.g., a “LIBOR Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily


27



--------------------------------------------------------------------------------

28


comply), and all judgments, orders, writs and decrees, of all Governmental
Authorities. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement
(including any Loan Document), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, regulation or other law
herein shall be construed (i) as referring to such statute, regulation or other
law as from time to time amended, supplemented or otherwise modified (including
by succession of comparable successor statutes, regulations or other laws) and
(ii) to include all official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) any reference herein to “the date
hereof”, “the date of this Agreement” or terms of similar import shall be
construed as a reference to the Effective Date.

SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Computations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Company or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial


28



--------------------------------------------------------------------------------

29


Accounting Standard having a similar result or effect) (and related
interpretations) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof, (C) any valuation of Indebtedness
below its full stated principal amount as a result of application of Financial
Accounting Standards Board Accounting Standards Update No. 2015-03, it being
agreed that Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (D) any treatment of any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the Effective Date, as a result of the effectiveness of the
Financial Accounting Standards Board Accounting Standards Codification 842 (or
any other Accounting Standards Codification having a similar result or effect)
(and related interpretations); and (iii) notwithstanding any requirement of
GAAP, “build-to-suit” leases of the Company and its subsidiaries will, for all
purposes of this Agreement, be accounted for as long-term financing obligations
and not as Indebtedness.
(b)     All pro forma computations required to be made hereunder giving effect
to any acquisition, investment, sale, disposition, merger, amalgamation or
similar event shall reflect on a pro forma basis such event as if it occurred on
the first day of the relevant period and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of for such relevant period and any related incurrence or reduction of
Indebtedness for such relevant period, but shall not take into account any
projected synergies or similar benefits expected to be realized as a result of
such event other than cost savings permitted to be included in reports filed
with the Securities and Exchange Commission under Regulation S‑X.

ARTICLE II

The Commitments and Loans

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a Loan to the Borrower in US
Dollars in an amount specified by the Borrower in accordance with Section 2.03
and not to exceed its Commitment in a single drawing on the Closing Date.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

SECTION 2.02.     Loans and Borrowings. (a) The Loans shall be made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)     Subject to Section 2.14, each Borrowing shall be comprised entirely of
(i) LIBOR Loans or (ii) ABR Loans. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


29



--------------------------------------------------------------------------------

30


(c)     At the commencement of each Interest Period for any LIBOR Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 5 LIBOR Borrowings.
(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03.     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent by telephone confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request in
the form of Exhibit B or any other form approved by the Administrative Agent and
signed by a Financial Officer (a)  in the case of a LIBOR Borrowing, not later
than 12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing and (b)  in the case of an ABR Borrowing, not later than 12:00 noon,
Local Time, one Business Day before the date of the proposed Borrowing. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)     the principal amount of such Borrowing;
(ii)     the date of such Borrowing, which shall be a Business Day;
(iii)     the Type of such Borrowing;
(iv)     in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)     the Applicable Funding Account.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower and, if so rejected, will be of no force or effect. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.     [Reserved].

SECTION 2.05.     [Reserved].

SECTION 2.06.     [Reserved].


30



--------------------------------------------------------------------------------


31


SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by the Administrative Agent for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loan proceeds available to the Borrower by promptly wiring or otherwise
crediting the amounts so received, in like funds, to the Applicable Funding
Account of the Borrower.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the rate reasonably determined by the Administrative Agent
to be the cost to it of funding such amount or (ii) in the case of the Borrower,
the interest rate applicable to the subject Loan, as the case may be.

SECTION 2.08.     Interest Elections. (a) Each Borrowing initially shall be of
the permitted Type specified in the applicable Borrowing Request and, in the
case of a LIBOR Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a LIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement. The Borrower may elect different options with respect to
different portions of an affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing and the Loans resulting from an election made with respect to any such
portion shall be considered a separate Borrowing.
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time and date that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by a Financial Officer on behalf of the
Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to elect an Interest Period for LIBOR Loans that does not
comply with Section 2.02(d).


31



--------------------------------------------------------------------------------

32


(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     the Type of the resulting Borrowing; and
(iv)     if the resulting Borrowing is to be a LIBOR Borrowing the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall be converted to an ABR Borrowing.
(f)     Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.09.     Termination and Reduction of Commitments. (a) Unless
previously terminated, each Lender’s Commitment shall terminate immediately and
without further action upon the earliest of (x) the Closing Date after giving
effect to the funding of such Lender’s Loans on such date, (y) the Termination
Date and (z) the termination of the MWI Acquisition Agreement in accordance with
its terms without the closing of the MWI Acquisition.


32



--------------------------------------------------------------------------------

33


(b)     The Company may at any time terminate, or from time to time reduce, the
Commitments.
(c)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked or extended
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied or the
effectiveness of such other credit facilities delayed. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the applicable Lenders in accordance
with their Commitments.

SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) The Borrower shall
repay to the Administrative Agent, for the account of the Lenders, Loans (i) in
a principal amount equal to 1.250% of the aggregate principal amount of the
Loans made on the Closing Date on each Payment Date to and including the first
Payment Date occurring on or after the third anniversary of the Closing Date and
(ii) in a principal amount equal to 2.500% of the aggregate principal amount of
the Loans made on the Closing Date on each Payment Date thereafter (which
amounts, in each case, shall be reduced as a result of the application of
optional prepayments made pursuant to Section 2.11 in the order specified by the
Borrower in the applicable notice of prepayment; provided that if the Borrower
fails to make any such specification, any optional prepayments made pursuant to
Section 2.11 shall be applied pro rata to all then-remaining payments under
clauses (i) and (ii) above and the immediately succeeding sentence). The
remaining unpaid principal amount of the Loans will be payable on the Maturity
Date. The Borrower will pay the principal amount of each Loan made to the
Borrower and the accrued interest on such Loan in US Dollars.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall, in accordance with its customary
practice, maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type of each such Loan and, in the case of any LIBOR Loan,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders or any of them and each Lender’s
share thereof.


33



--------------------------------------------------------------------------------

34


(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of any
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
(e)     Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably acceptable to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

SECTION 2.11.     Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
subject to prior notice in accordance with paragraph (c) of this Section.
(b)     Prior to any optional prepayment of Borrowings hereunder, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (c) of this
Section.
(c)     The Borrower shall notify the Administrative Agent by a fax notice
signed by a Financial Officer on behalf of the Borrower of any prepayment of a
Borrowing hereunder (i) in the case of a LIBOR Borrowing, not later than
12:00 noon, Local Time, three Business Days before the date of such prepayment
(or, in the case of a prepayment under paragraph (b) above, as soon thereafter
as practicable) and (ii) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, on the date of such prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, a notice of
optional prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or extended by the Company (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied or the
effectiveness of such other credit facilities is delayed. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing and
shall be applied to the scheduled payments of principal pursuant to Section
2.10(a) as contemplated thereby.

SECTION 2.12.     Fees. (a) The Company agrees to pay to the Administrative
Agent, in US Dollars, for the account of each Lender, a fee (the “Undrawn
Commitment Fee”) in an amount equal to 0.125% per annum of the actual daily
amount of the Commitments of such Lender then outstanding, accruing from and
including the Effective


34



--------------------------------------------------------------------------------

35


Date to but excluding the date on which such Commitments terminate (such date,
the “Fee Payment Date”). The Undrawn Commitment Fee shall be due and payable on
the Fee Payment Date and shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)     The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(c)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of the Undrawn Commitment Fee, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)     The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate, in each case for the Interest Period in effect for such
Borrowing, plus the Applicable Rate.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan, any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
interest rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans made to the Company as provided in paragraph (a) of
this Section.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (ii) in
the event of any conversion of any LIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in US Dollars.
(e)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


35



--------------------------------------------------------------------------------


36


SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Borrowing:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) US Dollar deposits are not being
offered to banks in the interbank market for the applicable amount and Interest
Period or (ii) adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate (the “Impacted Loans”); or
(b)     the Administrative Agent is advised by a majority in interest of the
Lenders that would make Loans as part of such Borrowing that the Adjusted LIBO
Rate, will not adequately and fairly reflect the cost to such Lenders of making
or maintaining the Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or fax as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, an affected LIBOR Borrowing shall
be ineffective, (ii) any affected LIBOR Borrowing that is requested to be
continued shall be continued as an ABR Borrowing and (iii) any Borrowing Request
for an affected LIBOR Borrowing shall be deemed a request for an ABR Borrowing.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of this section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);


36



--------------------------------------------------------------------------------

37


(ii)     impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or the funding of such Loans; or
(iii)     subject any Credit Party to any Taxes on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than Indemnified Taxes and Excluded
Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Credit Party, as the case may be, such additional
amount or amounts as will compensate such Lender or other Credit Party, as the
case may be, for such additional costs incurred or reduction suffered.
(b)     If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, and the
manner in which such amount or amounts have been calculated, as specified in
paragraph (a) or (b) of this Section, shall be delivered to the Company and
shall be conclusive and binding upon all parties hereto absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180‑day period referred to above shall be
extended to include the period of retroactive effect thereof.


37



--------------------------------------------------------------------------------

38


(e)     The foregoing provisions of this Section shall not apply to Taxes
imposed on or with respect to payments made by the Borrower hereunder or Other
Taxes, which Taxes shall be governed in each case solely by Section 2.17.

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether any such notice may be revoked or extended under Section
2.11(d) and is revoked or extended in accordance therewith) or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (but not for any lost profit) attributable to
such event. Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i)  with
respect to a LIBOR Loan, the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then-current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in US Dollars of a comparable amount and period from
other banks in the London interbank market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17.     Taxes. (a) Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct or withhold any Tax from any such payment, then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions and withholdings
have been made (including deductions and withholdings applicable to additional
sums payable under this Section) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) such withholding agent shall make such deductions or
withholdings and (iii) such withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.


38



--------------------------------------------------------------------------------

39


(b)     In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, any Other Taxes.
(c)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)     Each Loan Party shall jointly and severally indemnify each Credit Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A certificate setting forth the amount of
such payment or liability delivered to the Company by the Administrative Agent
(for its own account, or on behalf of a Lender) or a Lender shall be conclusive
absent manifest error. A copy of such certificate shall also be delivered to the
Administrative Agent.
(e)     Each Lender shall severally indemnify the Administrative Agent for (i)
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so) attributable to such Lender and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.04(f) relating to the maintenance of a Participant Register, in each case,
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(f)     (i) Any Lender that, under the law of the jurisdiction in which the
Borrower is resident or located (or any treaty to which such jurisdiction is a
party), is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Company
(with a copy to the Administrative Agent),


39



--------------------------------------------------------------------------------

40


at the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding; provided that such Lender shall have first received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation. In addition,
any Lender, if requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in this Section 2.17(f),
the completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(g)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Company or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). Any Lender shall promptly notify the Company
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any such previously delivered documentation to the Company.
If any form or certification previously delivered pursuant to this
Section 2.17(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)     Without limiting the generality of the foregoing,
(a)     if a Lender is a US Person, such Lender shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(b)     if such Lender is not a US Person, such Lender shall, to the extent it
is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), whichever of the following is applicable:


40



--------------------------------------------------------------------------------

41


(A)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(D)    to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
US Tax Compliance Certificate substantially in the form of Exhibit C-4 on behalf
of each such direct and indirect partner; and
(c)     if such Lender is not a US Person, to the extent it is legally entitled
to do so, it shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
(g)     If a payment made to any Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained


41



--------------------------------------------------------------------------------

42


in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company or the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(g), “FATCA” shall include any
amendments made to FATCA after the Effective Date.
(h)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to it (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(i), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this Section 2.17(h) to
the extent such payment would place the Administrative Agent or such Lender in a
less favorable position (on a net after-Tax basis) than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(i)     Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)     If any Governmental Authority shall determine that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender (whether because such recipient failed to deliver or to complete
properly any form or to notify the Administrative Agent of a change in
circumstances that


42



--------------------------------------------------------------------------------

43


affected its exemption from withholding or for any other reason), such Lender
shall indemnify the Administrative Agent for all amounts paid, directly or
indirectly, by the Administrative Agent as a result of such determination,
including any penalties or interest assessed by such Governmental Authority, and
including Taxes imposed on amounts payable to the Administrative Agent under
this subsection, together with all reasonable costs and expenses related
thereto.
(k)     For purposes of this Section, the term “applicable law” includes FATCA.
For purposes of determining withholding Taxes imposed under FATCA, the Loan
Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment or, if no such time is expressly required, prior
to 1:00 p.m., Local Time, on the date when due, in immediately available funds,
without defense, set‑off, recoupment or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent for the account of the applicable Lenders to such account
as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Company, except that payments pursuant to Sections
2.15, 2.16, 2.17, and 11.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.
(b)     If at any time insufficient funds are received by the Administrative
Agent from the Borrower and available to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties and (ii) second,
towards payment of principal of the Loans then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties.


43



--------------------------------------------------------------------------------

44


(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of its Loans or accrued interest on its
Loans (collectively “Claims”) resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Claims than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Claims of the
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of their respective Claims; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Claims to any Eligible
Assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each applicable Lender
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of (i) the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 11.03(c) then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by it for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to


44



--------------------------------------------------------------------------------

45


designate a different lending office for funding or booking its affected Loans
or other extensions of credit hereunder or to assign its affected rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i)  would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii)  would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)     If (i) any Lender requests compensation under Section 2.15, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination that under Section
11.02 requires the consent of all the Lenders and with respect to which the
Required Lenders shall have granted their consent, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under the Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights (other than such existing rights) and
obligations under this Agreement and the other Loan Documents as a Lender) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent, in each case, shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments, (D) such assignment does not conflict with
applicable law and (E) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.


45



--------------------------------------------------------------------------------


46


ARTICLE III    

Representations and Warranties
The Company represents and warrants, on the Effective Date (other than Section
3.16, which shall only be made on the Closing Date) and on the Closing Date, as
to itself and its subsidiaries, to the Lenders that:

SECTION 3.01.     Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business and is in good standing, in every
jurisdiction where such qualification is required.

SECTION 3.02.     Authorization; Enforceability. The execution and delivery of
the Loan Documents by each Loan Party party thereto and the performance by such
Loan Party thereto are within such Loan Party’s corporate, partnership or other
applicable powers and have been duly authorized by all necessary corporate,
partnership and, if required, stockholder or other equityholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Borrower or Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts; Margin Stock. (a) The
execution and delivery of the Loan Documents by each Loan Party party thereto
and the performance by such Loan Party thereto (i)  do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii)  will not violate (x) any applicable law or
regulation, (y) the charter, by-laws or other organizational documents of any
Loan Party or (z) any order of any Governmental Authority, (iii)  will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party and
(iv) will not result in the creation or imposition of any Lien on any asset of
any Loan Party (other than Liens created hereunder).
(b)     Neither the Company nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (as defined in Regulation U
of the Board). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of such
Regulation U. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the


46



--------------------------------------------------------------------------------

47


Company only or of the Company and its Subsidiaries on a consolidated basis)
will be margin stock (within the meaning of Regulation U).

SECTION 3.04.     Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheets
and statements of income, stockholders’ equity and cash flows (i) as of and for
the fiscal years ended September 30, 2012, September 30, 2013 and September 30,
2014, audited and reported on by Ernst & Young LLP, independent public
accountants and (ii) as of and for the fiscal quarter and the portions of the
fiscal year ended December 31, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)     Since September 30, 2014, there has been no material adverse change in
the business, assets, operations, prospects or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole.

SECTION 3.05.     Properties. (a) The Company and each of the Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)     Each of the Company and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.     Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority (including the United States Food and Drug Administration and the
corresponding Governmental Authorities in Canada and the Republic of Ireland)
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the making of the Loans thereunder.
(b)     Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability,


47



--------------------------------------------------------------------------------

48


(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07.     Compliance with Laws and Agreements. Each of the Company and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08.     Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.     Taxes. Each of the Company and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any excess of the accumulated benefits
under one or more Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) over the fair market value of the
assets of such Plan or Plans is in an amount that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

SECTION 3.11.     Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


48



--------------------------------------------------------------------------------


49


SECTION 3.12.     Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary as of September 30, 2014
that is material or is otherwise required to be listed in connection with the
Company’s Form 10-K as of such date, and identifies each such Subsidiary that is
a Designated Subsidiary. As of the Effective Date, there are no Designated
Subsidiaries that are not listed on Schedule 3.12.

SECTION 3.13.     Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Company and the Subsidiaries as of
the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent due. The Company believes that the
insurance maintained by or on behalf of the Company and the Subsidiaries is
adequate.

SECTION 3.14.     Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Company or any Subsidiary pending or, to the
knowledge of the Company, threatened. The hours worked by and payments made to
employees of the Company and the Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

SECTION 3.15.     Anti-Corruption Laws and Sanctions. (a) The Company has
implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions. None of the Company or any Subsidiary or, to the knowledge of the
Company, any director, officer, employee or agent of the Company or any
Subsidiary, is a Sanctioned Person. No Borrowing will be made (i) for the
purpose of funding payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in violation of applicable
Anti-Corruption Laws or (ii) for the purpose of financing the activities or
transactions of or with any Sanctioned Person or in any Sanctioned Country.
(b)     Neither the Borrower nor any of the Subsidiaries is in violation of any
legal requirement under the USA PATRIOT Act.

SECTION 3.16.     Solvency. The Borrower and its Subsidiaries are, as of the
Closing Date, upon giving effect to the Transactions, on a consolidated basis,
Solvent.


49



--------------------------------------------------------------------------------


50


ARTICLE IV    

Conditions

SECTION 4.01.     Conditions to Effectiveness.
This Agreement shall become effective upon satisfaction of the following
conditions precedent:
(a)     the Administrative Agent shall have received from the Company and each
other Loan Party and each Lender (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include transmission by facsimile or other
electronic imaging of a signed signature page of this Amendment Agreement) that
such party has signed a counterpart of this Agreement;
(b)     the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Cravath Swaine & Moore LLP, special New York counsel for
the Borrower, and (ii) Kathy H. Gaddes, Group General Counsel of the Company, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent;
(c)     the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Borrower, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Borrower, the Loan Documents or such transactions, all
in form and substance reasonably satisfactory to the Administrative Agent;
(d)     the Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President and Chief Executive Officer, a Vice
President or a Financial Officer of the Company, confirming (i) the accuracy of
the representations and warranties set forth in Article III (excluding Section
3.16) in all material respects (other than any such representation and warranty
that is already qualified by materiality or “Material Adverse Effect” in the
text thereof, in which case such representation and warranty shall be true in
all respects) and (ii) the absence of any Default giving effect to the
effectiveness of the Agreement;
(e)     the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least five
Business Days prior to the Effective Date for purposes of ensuring compliance
with applicable “know your customer” and anti-money


50



--------------------------------------------------------------------------------

51


laundering rules and regulations, including the USA PATRIOT Act, not fewer than
three Business Days prior to the Effective Date;
(f)     the Administrative Agent and each Lender shall have received all fees
and other amounts due and payable on or prior to the Effective Date in
connection with this Agreement, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.

SECTION 4.02.     Conditions to Funding on the Closing Date.
The obligation of each Lender to make a Loan in an amount equal to its
Commitment hereunder on the Closing Date is subject to the satisfaction or
waiver (in accordance with Section 11.02) of the following conditions on or
after the Effective Date:
(a)     Effective Date. The Effective Date shall have occurred.
(b)     Offer Conditions. The Offer and the Merger shall be consummated
substantially concurrently with the funding of the Loans in accordance with the
MWI Acquisition Agreement without giving effect to any amendments,
modifications, supplements or waivers thereto or consents thereunder (including,
for the avoidance of doubt, with respect to the Offer Conditions) that are
materially adverse to the Lenders or MLPFS without MLPFS’ prior written consent
(not to be unreasonably withheld, conditioned or delayed), it being understood
and agreed that (i) any increase in the Offer Price since January 11, 2015 shall
be deemed to be materially adverse to the interests of the Lenders and MLPFS,
unless such increase (x) does not exceed 10% in the aggregate or (y) is funded
solely with equity or cash on hand of the Borrower, (ii) any decrease in the
Offer Price since January 11, 2015 in excess of 10% in the aggregate shall be
deemed to be materially adverse to the interests of the Lenders or MLPFS, (iii)
any decrease in the Offer Price since January 11, 2015 of less than 10% in the
aggregate shall be deemed to be materially adverse to the interests of the
Lenders or MLPFS, unless such decrease in the Offer Price shall reduce
dollar-for-dollar the commitments in respect of the Bridge Facility and (iv) any
waiver or modification of the Minimum Tender Condition shall be deemed to be
materially adverse to the Lenders.
(c)     Financial Statements. MLPFS shall have received for each of the Borrower
and the Target (i) U.S. GAAP unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows for each fiscal
quarter ended after December 31, 2014 and at least 45 days before the Closing
Date, which financial statements shall, in all material respects, meet the
requirements of Regulation S-X under the


51



--------------------------------------------------------------------------------

52


Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to Form 10-K or Form
10-Q, as applicable, and a registration statement under such Act on Form S-3 and
(ii) the Arrangers shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements have been
delivered pursuant to clause (i) above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
income statement).
(d)     No Target Material Adverse Effect. Since January 11, 2015, no change or
event shall have occurred that has had or would reasonably be expected to have,
a Target Material Adverse Effect.
(e)     Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.03.
(f)     Representations and Warranties. (i) The MWI Acquisition Agreement
Representations shall be true and correct, except to the extent that failure of
such MWI Acquisition Agreement Representations to be true and correct would not
give the Borrower (or a Subsidiary) the right to terminate its (or its
Affiliates’) obligations under the MWI Acquisition Agreement or result in a
failure to satisfy a condition to the Borrower’s (or the Borrower’s Affiliates’)
obligations to consummate the MWI Acquisition pursuant to the MWI Acquisition
Agreement and (ii) the Specified Representations shall be true and correct in
all material respects on and as of the Closing Date; provided that any such
Specified Representation that is qualified by materiality or a reference to
“Material Adverse Effect” shall be true and correct in all respects.
(g)     Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by the President and Chief Executive Officer, a Vice
President or a Financial Officer of the Borrower certifying that each of the
conditions precedent contained in Sections 4.02(b), (d) and (f) have been
satisfied as of the Closing Date.
(h)     Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower in the
form attached as Exhibit D hereto.
(i)     Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees and expenses invoiced at least three days prior to the Closing Date
and required to be paid on or before the Closing Date.


52



--------------------------------------------------------------------------------


53


ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

SECTION 5.01.     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make available to each Lender:
(a)     as soon as available, and in any event within 95 days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related audited consolidated statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, in each case setting forth in
comparative form the figures for the previous fiscal year, all reported on by an
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Company
and the consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)     as soon as available, and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter (other than in the case of the statements of cash flows) and the then
elapsed portion of the fiscal year, in each case setting forth in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)     concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Company’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;


53



--------------------------------------------------------------------------------

54


(d)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;
(e)     promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs, assets and financial condition of
the Company or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request, it being understood that the Company may require
any Lender receiving such information to confirm in writing its confidentiality
obligations under Section 11.12.
Information required to be delivered pursuant to paragraphs (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information, or the annual or quarterly reports containing
such information, on the Company’s website at http://www.amerisourcebergen.com
or such information, or such reports, shall be available on the Securities and
Exchange Commission’s website at http://www.sec.gov or on an Electronic System.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain,
IntraLinks, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that upon the written request of the Administrative Agent (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are


54



--------------------------------------------------------------------------------

55


not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

SECTION 5.02.     Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that is reasonably likely to be adversely determined
and, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
US$100,000,000; and
(d)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.     Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition
permitted under Section 6.05.

SECTION 5.04.     Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.     Maintenance of Properties; Insurance. The Company will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear


55



--------------------------------------------------------------------------------

56


excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06.     Books and Records; Inspection and Audit Rights. The Company
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which, true and correct in all material respects entries are made
of all dealings and transactions in relation to its business and activities. The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect its properties, to examine and make extracts from its books and
records and to discuss its affairs, finances and condition with its officers and
independent registered public accounting firm, all at such reasonable times and
as often as reasonably requested, subject to such reasonable notice requirements
and other procedures as shall from time to time be agreed upon by the Company
and the Administrative Agent.

SECTION 5.07.     Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08.     Use of Proceeds. (a) The proceeds of the Loans will be used
only for the purposes set forth in the introductory statements to this
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.
(b)     The Borrower will not use or permit the use of the proceeds of any
Borrowing (i) for the purpose of financing a payment to any Person in violation
of applicable Anti-Corruption Laws, (ii) for the purpose of financing any
activity or transaction of or with any Sanctioned Person or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
applicable Sanctions by any party hereto.

SECTION 5.09.     Senior Debt Status. In the event that the Company or any
Designated Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated to any other Indebtedness of the
Company or such Subsidiary, the Company shall take, or cause such Subsidiary to
take, all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and, if relevant, as “designated senior indebtedness” in respect
of all such subordinated Indebtedness and are further given all such other
designations as shall be required under the terms of any such subordinated
Indebtedness in order that the Lenders may have and exercise any payment


56



--------------------------------------------------------------------------------

57


blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such subordinated Indebtedness.

ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

SECTION 6.01.     Subsidiary Indebtedness. The Company will not permit (x) any
Subsidiary to enter into any inventory securitization transaction or to create,
incur, assume or permit to exist any Indebtedness, other than:
(a)     Indebtedness of a Securitization Entity under the Existing
Securitization or any other Securitization;
(b)     Indebtedness of Subsidiaries under this Agreement or the Revolving
Credit Agreement or any similar revolving credit facility of the Company that
refinances or otherwise replaces the Revolving Credit Agreement in an aggregate
principal amount not exceeding US$250,000,000;
(c)     Indebtedness of any Domestic Subsidiary owed to the Company or any other
Domestic Subsidiary; provided that such Indebtedness shall not have been
transferred or subjected to a Lien in favor of any Person other than the Company
or any Subsidiary;
(d)     Indebtedness of any Foreign Subsidiary to the Company or to any other
Subsidiary;
(e)     Indebtedness of any Domestic Subsidiary that shall have executed and
delivered an irrevocable Guarantee of the Obligations satisfactory in form and
substance to the Administrative Agent (which, in the case of any Subsidiary that
is not an “eligible contract participant” as defined in the Commodity Exchange
Act, will be qualified as required to ensure compliance with the Commodity
Exchange Act and any regulations thereunder);
(f)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets acquired, constructed
or improved by the such Subsidiary; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; and any refinancings, refundings, renewals, amendments or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except


57



--------------------------------------------------------------------------------

58


by an amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such refinancing; and
(g)     Other Indebtedness not expressly permitted by clauses (a) through (f)
above; provided that at the time of and after giving effect to the incurrence of
any such Indebtedness, (i) the aggregate amount of all outstanding Indebtedness
incurred in reliance on this clause (g) does not exceed 5% of Consolidated
Tangible Assets as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) the aggregate amount of all outstanding Indebtedness of Domestic
Subsidiaries incurred in reliance on this clause (g) does not exceed 1% of
Consolidated Tangible Assets as of the end of such most recent fiscal quarter.

SECTION 6.02.     Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)     Permitted Encumbrances;
(b)     any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(c)     any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(d)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such Liens secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets, including any Capital Lease Obligations or other
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or a decreased weighted average life thereof, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed


58



--------------------------------------------------------------------------------

59


or capital assets and (iv) such security interests shall not apply to any other
assets of the Company or any Subsidiary;
(e)     Liens on accounts receivable and the Proceeds thereof existing or deemed
to exist in connection with any Securitization permitted pursuant to Section
6.01; and
(f)     other Liens securing obligations not greater than US$100,000,000 in the
aggregate outstanding at any time.

SECTION 6.03.     Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and if any party to such merger is a Designated
Subsidiary, the surviving entity is a Designated Subsidiary), (iii) any
acquisition permitted under Section 6.04 may be accomplished by a merger of one
or more Subsidiaries in a transaction in which the surviving entity is a
Subsidiary (and if any party to such merger is a Designated Subsidiary, the
surviving entity is a Designated Subsidiary) and (iv) any Subsidiary may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Effective Date and
businesses reasonably related thereto or to the healthcare industry.

SECTION 6.04.     [Reserved]

SECTION 6.05.     Asset Sales. The Company will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it (including any such disposition in the
form of any of its Subsidiaries issuing any additional Equity Interest in such
Subsidiary), except:
(a)     sales, transfers and other dispositions of inventory, obsolete or
surplus equipment in the ordinary course of business and dispositions of cash
and Permitted Investments;
(b)     sales, transfers and other dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Designated Subsidiary shall be made in compliance with
Section 6.08;


59



--------------------------------------------------------------------------------

60


(c)     sales of accounts receivable and the Proceeds thereof under any
Securitization; and
(d)     sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) shall not
exceed, at any time, 20% of the Consolidated Tangible Assets of the Company and
the Subsidiaries, as reflected on a consolidated balance sheet of the Company as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or 5.01(b) most recently
prior to such sale or other disposition (or, prior to the first such delivery,
for which financial statements are referred to in Section 3.04(a)).

SECTION 6.06.     Hedging Agreements. The Company will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.

SECTION 6.07.     Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (ii) the Company may pay any cash dividend
declared by it not more than 60 days prior to such payment if the payment of
such dividend on the date on which it was declared would have been permitted
under this paragraph.
(b)     The Company will not, and will not permit any of the Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, if a
Default shall have occurred and be continuing or would occur as a result of
making such payment and any related incurrence of Indebtedness; provided that
the Company or any Subsidiary may (i) pay Indebtedness created under the Loan
Documents, (ii) make voluntary prepayments of principal in respect of the Bridge
Facility, (iii) make voluntary principal prepayments in respect of Indebtedness
under the Revolving Credit Agreement or the November Term Loan Agreement and
(iv) make regularly scheduled interest payments and scheduled or mandatory
principal payments as and when due in respect of any Indebtedness.

SECTION 6.08.     Transactions with Affiliates. The Company will not, and will
not permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets


60



--------------------------------------------------------------------------------

61


from, or otherwise engage in any other material transactions with, any Affiliate
of the Company or such Subsidiary, except (a) transactions that are at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and the Designated Subsidiaries
not involving any other Affiliate, (c) transactions between or among Excluded
Subsidiaries not involving any other Affiliate, (d) transactions between the
Company or any Subsidiary and any Securitization Entity pursuant to any
Securitization and (e) any Restricted Payment permitted by Section 6.07.

SECTION 6.09.     Restrictive Agreements. The Company will not, and will not
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Domestic Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Company or any other Subsidiary or
to Guarantee Indebtedness of the Company or any other Subsidiary; provided that
(a) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or by any agreement, document or instrument relating to
any Securitization or any indenture, agreement or instrument evidencing or
governing Indebtedness, in each case, as in effect on the Effective Date or as
modified in accordance herewith, or relating to the Existing Securitization as
modified in accordance herewith, (b) the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified on
Schedule 6.09 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (c) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, and (d) the Company and any Subsidiary may enter
into agreements limiting Guarantees by Subsidiaries, provided that any such
agreements do not prohibit or limit the amount of or impair the Guarantees
issued or required to be issued in connection with this Agreement.

SECTION 6.10.     [Reserved]

SECTION 6.11.     Leverage Ratio. The Company will not permit the Leverage Ratio
as of the last day of any fiscal quarter to exceed 3.25 to 1.00; provided that
upon the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$500,000,000 and the written election of the Company
to the Administrative Agent (which shall deliver a copy to the Lenders), the
maximum permitted Leverage Ratio set forth above shall increase to 3.50 to 1.00,
with respect to the last day of the fiscal quarter of the Company during which
such Material Acquisition is consummated and the last day of the first, second
and third full fiscal quarters of the Company ending after the date of the
consummation of such Material Acquisition; provided, however, that the Company
shall not be permitted to make such an election if the Company has theretofore
made such an election unless (a) at least two consecutive full fiscal quarters
of the Company shall have ended since the date of such prior election without an
increase being in effect or


61



--------------------------------------------------------------------------------

62


(b) the Leverage Ratio as of the last day of at least two consecutive full
fiscal quarters of the Company ended since the date of such prior election did
not exceed 3.25 to 1.00.

SECTION 6.12.     Fiscal Quarters. The Company will not change, and will not
permit any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 (or December 31 with respect to
PharMEDium Healthcare Holdings, Inc. and its subsidiaries) or (b) the fiscal
quarter ends of the Company or any Subsidiary to any date other than March 31,
June 30, September 30 or December 31.

ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)     the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)     the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
(c)     any representation or warranty made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)     the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Borrower) or 5.08 or in Article VI;
(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);


62



--------------------------------------------------------------------------------

63


(f)     the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;
(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable, under any
Securitization; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)     the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(iv)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


63



--------------------------------------------------------------------------------

64


(j)     the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)     one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 which is not paid or fully covered by insurance shall
be rendered against the Borrower, any Significant Subsidiary, any Designated
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower, any Significant Subsidiary or any
Designated Subsidiary to enforce any such judgment;
(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower, the
Significant Subsidiaries and the Designated Subsidiaries in an aggregate amount
exceeding US$100,000,000;
(m)     any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, binding and enforceable
obligation of the Company or the applicable Loan Party; or
(n)     a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, commencing from
and after the Closing Date declare the Loans to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the principal of the Loans, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII    

The Administrative Agent


64



--------------------------------------------------------------------------------

65


Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Company nor any other Loan Party shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and power expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)     except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Company, any Subsidiary or any
other Affiliate


65



--------------------------------------------------------------------------------

66


of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “Notice of Default”) is given to the Administrative Agent by the Company
or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and


66



--------------------------------------------------------------------------------

67


powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
The Administrative Agent may resign at any time by notifying the Lenders and the
Company. Upon any such resignation, the Required Lenders (in the case of a
resignation by the Administrative Agent) shall have the right to appoint a
successor, subject (except during the existence of an Event of Default) to the
approval of the Company. If no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank, that is reasonably acceptable to the Company.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date. With
effect from the Resignation Effective Date (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After an Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 11.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to


67



--------------------------------------------------------------------------------

68


time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.
Notwithstanding anything herein to the contrary, neither any Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, and
the Administrative Agent under Section 11.03) allowed in such judicial
proceeding; and
(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the


68



--------------------------------------------------------------------------------

69


rights of any Lender to authorize the Administrative Agent to vote in respect of
the claim of any Lender or in any such proceeding.

ARTICLE IX    

[Reserved]

ARTICLE X

[Reserved]

ARTICLE XI

Miscellaneous

SECTION 11.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(i)     if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook,
PA 19087, Attention of J.F. Quinn (Fax No. (610) 727-3639), with a copy to the
Company, Attention of General Counsel;
(ii)     if to the Administrative Agent, (A) for payments and requests for
borrowings, to it at Bank of America, N.A., 101 N. Tryon Street, Charlotte, NC
28255, Attention of Libby Russell (Fax No. (704) 409-0004) and (B) for other
notices, to it at Bank of America, N.A., Agency Management, 555 California
Street, Mail Code: CA5-705-04-09, San Francisco, CA 94104, Attention of Kevin
Ahart (Fax No. (415) 503-5000);
(iii)     if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
(b)     Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices and
other communications delivered through electronic communications to the extent
provided in paragraph (c) below shall be effective as provided in such
paragraph.
(c)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by


69



--------------------------------------------------------------------------------

70


the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(d)     Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(e)     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(f)     Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications available to the Lenders by posting the
Communications on an Electronic System. Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of any Electronic
System and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or its Related Parties in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or any other Person for damages of any kind, including
direct or indirect, special, incidental,


70



--------------------------------------------------------------------------------

71


consequential or punitive damages, losses or expenses (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System.
(g)     The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not, as to such Person, be available to the
extent that such losses, costs, expenses and liabilities are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person (or the
gross negligence or willful misconduct of such Person’s controlled affiliates,
officers, directors or employees). All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 11.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender may have had notice or knowledge
of such Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with the last paragraph of Article VII for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with


71



--------------------------------------------------------------------------------

72


Section 11.08 (subject to the terms of Section 2.18) or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to the last paragraph of Article VII and (ii) in
addition to the matters set forth in clauses (b), and (c) the preceding proviso
and subject to Section 2.18, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
(b)     None of this Agreement, any Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders and acknowledged by the Administrative Agent
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase any
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity of any Loan or any date
for the payment of any principal, interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or 2.18(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender or (v) change any of the provisions of this Section or
the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent. Notwithstanding the
foregoing, (A) any provision of this Agreement may be amended by an agreement in
writing entered into by the Company, the Required Lenders and the Administrative
Agent if (1) by the terms of such agreement the Commitments of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (2) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement and (B) any
amendment of the definition of the term “Applicable Rate” pursuant to the last
sentence of such definition shall require only the written consent of the
Company and the Required Lenders.
(c)     The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance


72



--------------------------------------------------------------------------------

73


with this Section 11.02 shall be binding upon each Person that is at the time
thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 11.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Arrangers and
their Affiliates, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Arranger or Lender, including the fees, charges
and disbursements of any outside counsel for the Administrative Agent or such
Arranger or Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)     The Company shall indemnify the Administrative Agent, each Arranger,
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable fees, charges and disbursements of one firm
of counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
local counsel in each appropriate jurisdiction and one firm of regulatory
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions), in each case for the Indemnitees,
taken as a whole, and, in the case of an actual or perceived conflict of
interest (as reasonably determined by an indemnified party), one additional firm
of counsel in each relevant jurisdiction for the affected Indemnitees similarly
situated, taken as a whole, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the structuring,
arrangement and syndication of the credit facilities provided for herein, (ii)
the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (iii) any Loan or
the use of the proceeds therefrom, (iv) any Environmental Liability related in
any way to the Company or any of the Subsidiaries or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether initiated by any Indemnitee, any party hereto or a third
party or whether any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee, (B) any material breach by such Indemnitee of its obligations under
the Loan Documents or (C) any dispute solely between or among Indemnitees (not
arising as a result


73



--------------------------------------------------------------------------------

74


of any act or omission by the Borrower or any of its Subsidiaries or
Affiliates), other than claims against any Lender in its capacity as, or in
fulfilling its role as, the Administrative Agent, an Arranger or any similar
role under the Loan Documents.
(c)     To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of the foregoing, under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent) or against any Related Party of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
For purposes of this paragraph, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the aggregate outstanding Loans and unused
Commitments at the time (or most recently outstanding and in effect).
(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet and Electronic Systems), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 11.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and (i)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (f) of this Section), the Arrangers, the
Syndication Agent, the Documentation Agents and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication
Agent, the Documentation Agents and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


74



--------------------------------------------------------------------------------

75


(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, (A)
prior to the Closing Date, any Lender may assign its Commitments hereunder to
one or more prospective Lenders (X) that are approved by the Company in writing
as to the identity of the assignee and the amount of such assignment (such
approval not be unreasonably withheld or delayed), or (Y) that are lenders under
the Revolving Credit Agreement or have otherwise been expressly identified to
the Company in writing on or prior to January 11, 2015 (each, a “Permitted
Assignee”); provided that the amount of any such assignment to a Permitted
Assignee described in clause (Y) above shall also be subject to the approval of
the Company (such approval not be unreasonably withheld or delayed) (it being
understood that Company shall be deemed to have approved the amount of any such
assignment that does not exceed such Permitted Assignee’s invitation level as
agreed by the Company and MLPFS prior to January 11, 2015) and (B) from and
after the Closing Date, each Lender will be permitted to assign Loans hereunder
to any Eligible Assignee with the prior written consent of the Company (not to
be unreasonably withheld, and such consent not to be required (X) during the
continuance of an Event of Default or (Y) in connection with an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) provided that the Company
shall be deemed to have consented to any such assignment if it should have
failed to respond to a request for consent within five Business Days after
having received notice thereof. All assignments shall require the consent of the
Administrative Agent.
(ii) Assignments shall be subject to the following additional conditions:
(a)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of any Commitment or Loan
(as applicable) of the assigning Lender, the amount of each Commitment or Loan
(as applicable) of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent shall
otherwise consent; provided that (x) no such consent of the Company shall be
required if an Event of Default has occurred and is continuing and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;
(b)     each partial assignment of a Commitment or Loan (as applicable) shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations;
(c)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; such fee may be waived by Administrative Agent
in its sole discretion; and


75



--------------------------------------------------------------------------------

76


(d)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17 and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal, state
and foreign securities laws.
(c)     Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(d)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.
(e)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(f)     Any Lender may, without the consent of the Company, the Administrative
Agent, or any other Lender, sell participations to one or more other entities
(each a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under


76



--------------------------------------------------------------------------------

77


this Agreement (including all or a portion of its Commitments or its Loans;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 and 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender,


77



--------------------------------------------------------------------------------

78


including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank, and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 11.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 11.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent or to the Arrangers and their Affiliates and any
provisions in any commitment letter executed and delivered by the Company in
connection with the transactions contemplated hereby that by the express terms
of such commitment letter survive the execution or effectiveness of this
Agreement constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as provided in the Restatement Agreement, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.
The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal


78



--------------------------------------------------------------------------------

79


Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.

SECTION 11.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 11.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company in its capacity as the
Borrower, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 11.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York; provided, however, that (a) the interpretation of
the definition of “Target Material Adverse Effect” (and whether or not a “Target
Material Adverse Effect” has occurred for purposes of Section 4.02(d)), (b) the
determination of the accuracy of any MWI Acquisition Agreement Representations
and whether as a result of any inaccuracy of any MWI Acquisition Agreement
Representation there has been a failure of a condition precedent to the
Company’s (or a Subsidiary’s) obligation to consummate the MWI Acquisition or
such failure gives you the right to terminate the Company’s (or a Subsidiary’s)
obligations (or to refuse to consummate the MWI Acquisition) under the MWI
Acquisition Agreement for purposes of Section 4.02(f) and (c) the determination
of whether the MWI Acquisition has been consummated in accordance with the terms
of the MWI Acquisition Agreement for purposes of Section 4.02(b) shall, in each
case, be governed by, and construed and interpreted in accordance with, the
internal laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising


79



--------------------------------------------------------------------------------

80


out of or relating to any Loan Document, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding brought by it shall be brought and heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
(c)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 11.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12.     Confidentiality. The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
and


80



--------------------------------------------------------------------------------

81


will not use such confidential Information for any purpose or in any manner
except in connection with this Agreement, except that Information may be
disclosed (a)  to its and its Affiliates’ Related Parties, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
or shall be subject to a professional obligation of confidentiality), (b)  to
the extent requested by any governmental, supervisory or regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (it being understood that, other than in the case of any request
by any bank regulatory authority exercising examination or audit authority, it
will to the extent reasonably practicable provide the Company with an
opportunity to request confidential treatment from such authority), (c)  to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d)  to any other party to this Agreement, (e)  in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f)  subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company or any Subsidiary and its obligations, (g)  with the written consent
of the Company, (h)  to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or any other
confidentiality agreement to which it is party with the Company or any
Subsidiary or (ii) becomes available to the Administrative Agent or such Lender
on a nonconfidential basis from a source other than the Company, (i)  on a
confidential basis to (i) any rating agency in connection with the rating of the
Company or its Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement, (j) to market data collectors, similar
service providers, including league table providers, to the lending industry, in
each case, information of the type routinely provided to such providers and (k)
to service providers to the Administrative Agent or any of the Lenders in
connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or shall be
subject to a professional obligation of confidentiality). For the purposes of
this Section, “Information” means all confidential information received from the
Company relating to the Company or its businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.13.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any extension of
credit


81



--------------------------------------------------------------------------------

82


hereunder, together with all fees, charges and other amounts which are treated
as interest on such extension of credit under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender that made
such extension of credit in accordance with applicable law, the rate of interest
payable in respect of such extension of credit hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such extension of credit but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other extensions of credit or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.

SECTION 11.14.     USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
PATRIOT Act.

SECTION 11.15.     Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include MNPI, and confirms that it has developed compliance procedures regarding
the use of MNPI and that it will handle such MNPI in accordance with the
procedures and applicable law, including Federal, state and foreign securities
laws.
(a)     All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.

SECTION 11.16.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)     the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


82



--------------------------------------------------------------------------------

83


(b)     the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 11.17.     No Fiduciary Duty. The Company agrees that in connection with
all aspects of the Transactions and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arrangers, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such Transactions or communications.

SECTION 11.18.     Electronic Execution of Assignments. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other borrowing requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.


83

